705 S.E.2d 738 (2011)
STATE of North Carolina
v.
Ricky BARTLETT.
No. 2P11.
Supreme Court of North Carolina.
February 3, 2011.
G. Mark Teague, Assistant Attorney General, for State of N.C.
M. Alexander Charns, Durham, Attorney at Law, for Bartlett, Ricky.
Ricky Bartlett, for Bartlett, Ricky.
Frank R. Parrish, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 1st of February 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed without prejudice by order of the Court in conference, this the 3rd of February 2011."